Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 18 November 1817
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith


				
					Dear Madam
					Washington 18 Novbr: 1817
				
				I began to be quite uneasy at your long silence my and was much pleased to find by your Letter of the 12th that pleasure and not sickness was the cause of your delay in answering my last.I am very sorry to hear that Mrs de Wint health is weak and I agree with you in the opinion that she left home too early I hope however that when she returns and resumes her quiet mode of life that she will find her strength entirely restored—On the subject of William I know scarcely what to say—his situation appears so desperate it is hardly possible to know where or how to seek a remedy—yet something must be done and I know of no means which can be resorted to to serve him effectualy. his Uncle can do nothing for him situated as he is and I fear there is little prospect of his keeping the place which he now fills with a Salary of 1000 Dollars a year on which he says he cannot live.—He is heavily involved in debt and is always in advance of his Salary.—I write you thus fully my dear Madam that you may be fully aware of his real situation he has returned from New York with an additional load of debt in consequence of obtaining a respite from his Creditors and has bound himself to make quarterly payments of 100 Dollars a quarter for five quarters successively without knowing where to raise sixpence to wards the payment in addition to which he is involved here to the amount of three or four hundred Dollars which have already been demanded and I fear he will find his Creditors but little inclined to indulgence.—You see my dear Madam that unless you can obtain something more for him it is utterly impossible for him to get through his difficulties and I am so situated that I dare not act in direct opposition to Mr A’s wishes in taking any measures here. Kitty expects to be confined in February and they are at present living in the cheapest boarding house they can find.I regret exceedingly not having seen Mr. Clark and still more that he should have gone away under the impression that I had denied myself being at home—The last time he called I was at Mrs. Hellens who has been very dangerously ill and I passed several days at her bed side until she got better in the mean time Mr. Adams and myself made many enquiries to find out where he resided and as soon as we discovered where he was sent him an invitation to dine with us it was too late for we learnt from Mr Anderson he had already left Washington had he left an address with his card Mr. A would have made a point of seeing him.I hear from the Boys pretty steadily but they complain bitterly of want of fire—I wrote Harriet Welsh a long Letter which she has taken no notice of tell her I am quite affronted with her and shall not write her again until she has answerd it—It was addressed to Mr. de Wints and I am afraid it is lost as I understand she returned much sooner than she expected.Present me most respectfully to the President and kindly to Louisa & Mrs. Clark and be assured of the affection and respect of
				
					L. C. Adams
				
				
			